108 F.3d 339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ivan BENITEZ, Defendant-Appellant.
No. 96-10382.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.
MEMORANDUM**
Ivan Benitez, a federal prisoner, appeals pro se the district court's order of July 31, 1996 denying Benitez's July 26, 1996 motion and request to compel the attorney in his criminal case to provide him with a copy of his trial transcript.  The district court appears to have misunderstood Benitez's motion in its July 31, 1996 order.  We vacate that order and remand with instructions that the district court order Benitez's attorney to provide Benitez with the trial transcript in the attorney's possession.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3